Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 1 of 43 Page ID
                                  #:7555




               EXHIBIT “B”
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 2 of 43 Page ID
                                       #:7556




 1
     BRANDON C. FERNALD
 2   FERNALD LAW GROUP
     510 West Sixth Street, Suite 700
 3   Los Angeles, California 90014
     Telephone: 323-410-0320
 4   Facsimile: 323-410-0330
     Email: brandon.fernald@fernaldlawgroup.com
 5
     JONATHAN T. SUDER (Pro Hac Vice)
 6
     MICHAEL T. COOKE (Pro Hac Vice)
 7   CORBY R. VOWELL (Pro Hac Vice)
 8
     RICHARD A. WOJCIO, JR. (Pro Hac Vice)
     FRIEDMAN, SUDER & COOKE
 9   Tindall Square Warehouse No. 1
10
     604 East 4th Street, Suite 200
     Fort Worth, Texas 76102
11   Telephone: (817) 334-0400
12
     Facsimile: (817) 334-0401
     Email: jts@fsclaw.com
13   Email: mtc@fsclaw.com
14
     Email: vowell@fsclaw.com
     Email: wojcio@fsclaw.com
15

16   Attorneys for Plaintiff
     KAJEET, INC.
17

18                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
19                              WESTERN DIVISION
20
     KAJEET, INC.,                            CASE NO. 8:18-cv-01519-JAK-PLA
21
                        Plaintiff,
22
                        vs.                   FIRST SECOND AMENDED
23                                            COMPLAINT FOR PATENT
     QUSTODIO, LLC,                           INFRINGEMENT
24
25
                        Defendant.
                                              JURY TRIAL DEMANDED
26

27

28

                                          1
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 3 of 43 Page ID
                                       #:7557




 1         Plaintiff KAJEET, INC. files this First Second Amended Complaint against
 2   Defendant QUSTODIO LLC, alleging as follows:
 3                                    I.     THE PARTIES
 4         1.     KAJEET, INC. (“Plaintiff” or “Kajeet”) is a corporation organized and
 5   existing under the laws of the State of Delaware, with a principal place of business at
 6   7901 Jones Branch Drive, Suite 350, McLean, Virginia 22102.
 7         2.     Defendant QUSTODIO LLC (“Defendant” or “Qustodio”) is a limited
 8   liability company organized under the laws of Delaware with a principal place of
 9   business at Passeig de Gracia, 18, 2nd Floor, Barcelona, Spain 08007. Qustodio
10   maintains its principal, and only, North American business location at 2110 Artesia
11   Blvd, Suite 713, Redondo Beach, California 90278, within this District. Qustodio has
12   already appeared in this case and may be served through its counsel of record.
13                           II.    JURISDICTION AND VENUE
14         3.     This is an action for infringement of several United States patents under
15   35 U.S.C. §§ 271, et seq., for defamation by libel under Cal. Civ. Code §44, et seq.,
16   and for the tort of business disparagement under California common law. Federal
17   question jurisdiction is conferred to this Court over patent infringement actions under
18   28 U.S.C. §§ 1331 and 1338(a).
19         4.     This Court has supplemental jurisdiction over the non-patent claims
20   pursuant to 28 U.S.C. § 1367. These claims are so related to the patent infringement
21   claims that they each form part of the same case or controversy because, at a
22   minimum, issues relating to validity of the patents in suit and the litigation conduct of
23   Plaintiff in this and related patent infringement cases are at issue in resolving the
24   business disparagement claim.
25         5.     Defendant maintains its lone established and regular place of business in
26   North America at 2110 Artesia Blvd, Suite 713, Redondo Beach, California 90278,
27   within this District. Defendant develops and/or sells its products, including the
28   Accused Product described herein, from this location.
                                                  2
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 4 of 43 Page ID
                                       #:7558




 1         6.     Defendant has sufficient minimum contacts with the Central District of
 2   California such that this venue is fair and reasonable. Defendant has committed such
 3   purposeful acts and/or transactions in this District that it reasonably should know and
 4   expect that they could be hailed into this Court as a consequence of such activity.
 5   Defendant has transacted and, at the time of the filing of this Complaint, continues to
 6   transact business within the Central District of California.
 7         7.     Further, upon information and belief, Defendant makes or sells products
 8   that are and have been used, offered for sale, sold, and/or purchased in the Central
 9   District of California. Defendant directly and/or through its distribution network,
10   places infringing products or systems within the stream of commerce, which stream is
11   directed at this district, with the knowledge and/or understanding that those products
12   will be sold and/or used in the Central District of California.
13         8.     For these reasons, personal jurisdiction exists and venue is proper in this
14   Court under 28 U.S.C. §§ 1391(b) and (c) and 28 U.S.C. § 1400(b), respectively.
15                           III.   BACKGROUND AND FACTS
16         9.     Kajeet is the owner of all rights and title in and to U.S. Patent No.
17   8,712,371 (“the ‘371 Patent”), U.S. Patent No. 8,667,559 (“the ‘559 Patent”), and U.S.
18   Patent No. 8,630,612 (“the ‘612 Patent”). These patents are sometimes referred to
19   collectively hereinafter as “the Asserted Patents.” The respective inventions disclosed
20   and claimed in the Asserted Patents were developed by the founders, entrepreneurs,
21   and engineers of Kajeet and were assigned to Kajeet upon issuance.
22         10.    Kajeet is a U.S.-based company, founded in 2003, which develops
23   software and hardware solutions promoting safe use of mobile devices by children
24   both at home and in schools and libraries. Kajeet was founded by three fathers who
25   sought to develop systems and methods ensuring safe use of mobile phones, tablets,
26   computers, and other mobile devices by their children.
27         11.    Kajeet has become an industry leader in this area of mobile device
28   management, developing innovations that led to the issuance of thirty-two U.S.
                                                 3
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 5 of 43 Page ID
                                       #:7559




 1   patents to date, including the Asserted Patents, and having implemented its solutions
 2   in hundreds of school districts comprising thousands of schools across the nation.
 3   These innovations were directly developed by the founders and engineers at Kajeet as
 4   part of Kajeet’s continuous work to protect children from inappropriate and distracting
 5   online content, and to enable schools and families to keep children focused and safe
 6   from the many potential dangers associated with unconstrained access to online
 7   content.
 8            12.   The disclosure and claims of the Asserted Patents describe improved
 9   control schemes implemented on communication devices, focusing on applications in
10   which it is undesirable for the user of the communication device to have unfettered or
11   unconstrained access to some or all of the available functionality supported by the
12   communication device. See, e.g., the ‘371 Patent at 1:18-33.1 A typical scenario
13   addressed by the Asserted Patents is that of a smartphone, tablet, or laptop used by a
14   child. See, e.g., the ‘371 Patent at 3:48-54; 4:7-13; and, 4:56-65. This is a relatively
15   new problem that has arisen in the past decade as mobile communication devices have
16   become more popular and more widely used throughout society, including in schools
17   and at home by children. See, e.g., the ‘371 Patent at 1:22-29; 2:47-53; 4:11-27; 6:3-
18   9; 12:20-34; and, 13:52-61. The Declaration of Dr. Charles Knutson and
19   Supplemental Declaration of Charles Knutson, both submitted herewith as Exhibits E
20   and I, respectively, and incorporated for all purposes, including but not limited to this
21

22

23   1
         All citations to the Patent-in-Suit are to the ‘371 Patent, which is attached hereto as   Formatted: Font: 14 pt
                                                                                                   Formatted: Space After: 0 pt, Line spacing: Exactly 24 pt
24
     Exhibit C, unless otherwise stated. The citations provided are illustrative rather than       Formatted: Font: 14 pt
25
     exhaustive and therefore do not comprise complete listings of all portions of the
26
     specification addressed to each topic for which citations are provided. Further,
27
     because each of the Patents-in-Suit share a common specification, the cited passages
28
     are equally applicable to each of the Patents-in-Suit.
                                                    4
          FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 6 of 43 Page ID
                                       #:7560




 1   sentiment and others manifest in Kajeet’s allegations supporting its claims for patent
 2   infringement.
 3         13.    Mobile smartphones appeared in the mid-1990s as Personal Digital
 4   Assistants (“PDAs”). These devices expanded the set of features accommodated by
 5   handheld mobile communication devices and their appearance coincided with the rise
 6   in popularity and use of the World Wide Web. In 2007, Apple released the first
 7   iPhone and in 2008 released the App Store. This signaled the beginning of
 8   mainstream smartphone ownership and usage and, in particular, ownership and usage
 9   of feature-rich smartphone devices by teens and children. Also during this timeframe,
10   other Internet-capable, mobile computing devices greatly expanded in popularity,
11   including tablet devices, including iPads and Kindles, as well as laptop devices,
12   including the Google Chromebook. Increasingly, these devices are put in the hands of
13   teens and children both by their parents and by schools, giving them ready access
14   which they never had before to inappropriate content, contacts, sexting, online
15   gaming, among other undesirable features and functionality. Further, this new access
16   is cheap, anonymous, and readily-available at any time, day or night from virtually
17   anywhere. Parents, as well as school administrators and others, have struggled with
18   addressing this newly created problem ever since.
19         14.    The Patents-in-Suit are addressed to specific systems and methods for
20   addressing this new problem faced by parents, teachers, business owners, and the like.
21   The Patents-in-Suit recognize that old-world methodologies, such as simply taking the
22   devices away, do not truly address the problem at hand and undermine the safety
23   benefit of device ownership – continuous access for communication, such as always
24   providing a direct means for a parent to call its child or vice versa. For device
25   ownership by teens and others to provide this benefit, the device is necessarily in the
26   possession of the teen at times when he or she is away from parents, teachers, and the
27   like. Old-world monitoring of device use to preventing inappropriate use is therefore
28   also ineffective and does not address the true context of this new problem in society
                                                 5
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 7 of 43 Page ID
                                       #:7561




 1   created by the development and proliferation of feature-rich mobile communication
 2   devices.
 3         15.    As explained in the specification of the Patents-in-Suit, prior art systems
 4   and methods for controlling mobile communication device usage in such settings were
 5   ineffective. For example, prepaid phone plans placed limits on the charges that could
 6   be run up on a mobile communication device but did so through toggling access to the
 7   communication network off once the account reached a zero balance. Beforehand,
 8   access to the communication network may be unconstrained while after, no access is
 9   provided whatsoever. This control scheme was ineffective for preventing misuse of
10   the mobile communication device by a child while still providing access to desirable
11   features. See, e.g., the ‘371 Patent at 2:7-15.
12         16.    Likewise, unlimited use smartphone service plans could prevent the
13   accumulation of excessive usage costs, but were ineffective to prevent overuse or use
14   of a mobile communication device at inappropriate times or to access inappropriate
15   content. See, e.g., the ‘371 Patent at 2:45-53.
16         17.    Other solutions involving control through enforcement of decisions based
17   upon application of usage policies defining permitted use that were set and stored only
18   in accessible portions of the memory of the device itself, such as in the volatile
19   memory of the device. These solutions were , are likewise ineffective as the policies
20   upon which decisions effecting control were y are vulnerable to manipulation or
21   deletion by virtue of their only being stored in accessible portions of memory of the
22   computing the user of the device. Further, such solutions required separate and
23   independent configuration of each computing device to be controlled, resulting in
24   increased administrative costs.
25         18.    The Patents-in-Suit state that the systems and methods disclosed therein
26   “are effective tools for any phone user that requires some level of supervision, such as
27   a handicapped individual, a person suffering from dementia, a corporate employee, or
28

                                                 6
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 8 of 43 Page ID
                                       #:7562




 1   even an adult that has shown poor judgment in the past and needs help managing their
 2   affairs.” ‘371 Patent at 5:5-10. The Patents-in-Suit also state that:
 3                The ability to regulate when a phone can be and cannot be used
 4         can also be of value to parents and school districts with respect to
           resolving one of the greatest conflicts that exist between parents/students
 5
           and school administrators - mobile phone usage by kids. Parents want
 6         children to have a mobile phone with them so the child can call the parent
 7         if need be, i.e., if someone forgets to pick the child up after school.
 8
           School districts do not want the children to have the phones at all because
           the students tend to misuse the phones, i.e., to call friends during
 9
           school, to cheat, to engage in illegal activity, etc. While the school
10         districts believe that children should be relegated to only using the school
11         phones if the children need to contact a parent, the parents want the
           children to have the phones with them in case they get locked out of the
12
           school, get lost on a field trip, etc. ‘371 Patent at 12:20-34 (emphasis
13         added).
14
     The Patents-in-Suit therefore recognize that it is advantageous to dispose the policies
15
     applied for effecting feature management over communication devices in accordance
16
     with a scheme that prevents access to them by the user of the device, who may have
17
     poor judgment or be motivated to otherwise misuse the communication device.
18
           19.    The inventions disclosed and claimed in the Asserted Patents provide for
19
     systems and methods for providing access to desirable features, such as always
20
     allowing for calls to a parent, for example, while also preventing access to features
21
     deemed inappropriate because of cost (e.g., downloadable games or other
22
     applications), type of content (e.g., gambling or pornographic content), the time of day
23
     or night (e.g., during school hours or after bed time), and/or the device’s location,
24
     among other criteria. See, e.g., the ‘371 Patent at 3:24-29; 3:48-54; 5:14-19; 12:47-
25
     67; and, Claims. The Asserted Patents disclose control embodiments applying
26
     decisions based upon the use of policies defining acceptable and unacceptable uses of
27
     a mobile communication device. The policies may be based on a variety of contexts
28
     which are set by administrators (e.g., parents or teachers). In accordance with certain
                                                 7
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 9 of 43 Page ID
                                       #:7563




 1   embodiments of the inventions disclosed, the policies are set and stored at the server
 2   level to provide simultaneous control over use of one or more mobile communication
 3   devices. See, e.g., the ‘371 Patent at embodiment of Fig. 2; 3:24-29; 3:48-54; 12:47-
 4   67; and, Claims. The intrinsic record states this at Office Action Response dated
 5   October 17, 2013 filed during prosecution of the ‘559 Patent at p. 10, 17 (stating the
 6   prior art “does not describe a distributed architecture where policy decisions are
 7   performed at the server level and those policies are enforced on the phone
 8   itself.”)(emphasis added). A true and correct copy of this Office Action Response is
 9   attached hereto as Exhibit H and incorporated for all purposes.
10         20.    Application of use decisions based upon a Remote policy stored remote
11   from the controlled computing deviceage represented an unconventional scheme that
12   was neither well known nor routine for addressing a newly emerging problem in
13   society. The Embodiments of the inventions disclosed and claimed in the Asserted
14   Patents provided for more robust control that was more resilient to manipulation
15   and/or disablement by users of the controlled devices and, therefore, more effective
16   than prior art systems and methods.
17         21.    Qustodio is a software developer of solutions accommodating feature
18   management of computing devices configured for operation on communication
19   networks, including laptops, tablets, smartphones, and the like. Each comprises a
20   computing device usable to access online content and applications over a
21   communication network managed by a service provider, such as an internet service
22   provider (ISP).
23         22.    The Accused Products of Qustodio include all versions and releases of
24   Premium plans of the Qustodio Parental Control and Qustodio Professional Business
25   applications, which are marketed and sold as Qustodio for Family, Qustodio for
26   Schools, and Qustodio for Business, when used on devices utilizing any of iOS,
27   Android, Mac OS X, or Windows operating software. Upon information and
28   belief,Qustodio has confirmed that each of these Accused Products comprise
                                                8
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 10 of 43 Page ID
                                        #:7564




 1   substantially similar features, functionality, and operation, accommodating
 2   management of mobile communication devices accessing content over communication
 3   networks via application of settings remotely configured by administrators (i.e.,
 4   parents, teachers, and/or supervisors).
 5         23.    The Accused Products comprise a system of hardware (Qustodio servers)
 6   and software (the Qustodio App and local agent software) implementable on
 7   computing devices to accommodate management of certain features and functionality
 8   of computing devices. The Accused Products effect policy-based control over these
 9   devices via, among other things, executing local agent software on the device to
10   routeing traffic to and from the device through the Qustodio servers and App.
11   Application of said policies yields decisions defininges when and what features and
12   content are accessible on a managed device. Qustodio accommodates selectively
13   permitting or blocking access to device features, such as Internet content, calls, texts,
14   contacts, and applications which can be based on application of . Additionally,
15   Qustodio accommodates time basedtime-based policies for limiting access to device
16   features in accordance with daily time limits or usage schedules.
17         24.    The Accused Products are marketed as “providing multiple layers of
18   protection and control for everything users do online and offline, whether they use a
19   desktop computer, a laptop, a tablet, or a mobile phone” to enforce rules set by
20   administrators via web-based dashboard in the Qustodio User Guide, attached hereto
21   as Exhibit A and incorporated for all purposes. The Accused Products allow parents
22   and teachers to set rules enforcing time limits and prohibiting access to specified
23   content; and, allows employers to prohibit inappropriate use of resources to improve
24   employee productivity. Exh. A at 3.
25         25.    Qustodio offers a Free Version of Qustodio which comprises a web filter
26   which may be applied to a single device. The Accused Products represent the
27   Premium versions of the Qustodio’s products identified above whichand
28   accommodate feature management functionality beyond that provided by the Free
                                                 9
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 11 of 43 Page ID
                                        #:7565




 1   Version, including: daily scheduling and time limit rules; games and application
 2   blocking; location tracking; call blocking; and, SMS blocking; among others.
 3   Additionally, the Accused Products may be applied to multiple devices, which may be
 4   grouped by user(s).
 5         26.    To use the Accused Products, the Qustodio App local agent software             - -'Formatted:
                                                                                                      ---       Not Highlight
                                                                                                                    --------'
 6   must be installed on each controlled device to be managed as well as on an                     Formatted: Not Highlight
                                                                                                 ~ ·~    ---------~
 7

 8
     administrator device. Qustodio provides links to download the local agent
     softwareApp through its website and makes the App available on the iTunes store and
                                                                                         ---~---------~
                                                                                                    Formatted: Not Highlight




 9   Google Play store.
10         27.    The Accused Products manage Android and iOS smartphones, Windows
11   or Mac laptops/computers, and on Kindles. Upon download, the Accused Products
12   require several permissions be provided to operate on a managed device.
13         28.    For example, on Android devices Qustodio requires: access to WiFi
14   connection information; App Supervision; Usage Access; and, Web Supervision.
15   These permissions allow the local agent software of the Accused Products to detect
16   attempts to use features of the device and generate corresponding requestsintercept
17   and compare all usage requests to policies. The local agent software controls how the
18   device processes attempts to use functions of the device, including communication
19   with other phones (calls and messaging), computers (accessing content), servers
20   (download and play games and apps), and the like. The local agent software
21   communicates with Qustodio’s servers to receive one or more decisions (for example,
22   a decision indicating that a policy set at the server requires monitoring of a particular
23   use of the device and/or a decision indicating that the particular use would be
24   allowed/disallowed based upon all activity that has been reported to the Qustodio
25   server) from the server and updates thereto. The decisions and updates received by
26   the local agent software are based on policies set by administrators and stored at the
27   server which define permitted use(s) of the device. Updates are triggered by one or
28   more of: the passing of a specified time interval since the last communication
                                                 10
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 12 of 43 Page ID
                                        #:7566




 1   between the local agent software and the Qustodio server; detection of a specified
 2   number of attempts to use the computing device since the last communication between
 3   the local agent software and the Qustodio server; in response to an indication that a
 4   policy stored at Qustodio’s server and associated to the device has been added,
 5   deleted, or changed; any time an attempted use of a feature of the device would be
 6   blocked by the currently held decision(s) on the device; and/or in connection with
 7   reporting device activity by the local agent to the Qustodio server, among other
 8   triggers. The local agent software checks each request generated in response to an
 9   attempted use of the device against the most recent update and decision and most
10   recent update. Appropriate enforcement action is then taken by the local agent
11   software, including allowing or blocking the use of a function of the device. Upon
12   information and belief, the Accused Products operate in a substantially similar manner
13   when used in connection with devices using Windows or Mac OS.2
14           27.
             ~ -
                     Similarly, on iOS devices, such as iPhones and iPads, the Accused                   Formatted: Tab stops: 1.06", Left


15   Products require Mobile Device Management and Remote Management to be enabled
16   for the Accused Products to work. so Qustodio can intercept and compare all usage
17   requests to policies. The required access and permissions allow for and cause all
18   actions taken and content viewed on a managed device to be routed through -and
19   reported to one or more servers of Qustodio. The local agent software detects attempts
20   to use functions of the device and generates requests. Requests are routed via a VPN
21   connection over a communication network created by the local agent software.
22   Decision(s) based on one or more policies defining permitted use of the device which
23


                                                                                              < -/r1Formatted: Font: 14 pt
24   2                                                                                                   Formatted: Font: 14 pt
         The description of operation of the Accused Products provided herein is based upon
25
     publicly available information and discovery obtained in this case to date. Kajeet
26
     makes these allegations without prejudice to its presenting evidence of additional or
27
     different modes or methods of operation of the Accused Products that may be
28
     discovered as the case proceeds in subsequent pleadings or at trial.
                                                                       -                      ,,-   ~ 1Formatted: Font: 14 pt
                                                11
          FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 13 of 43 Page ID
                                        #:7567




 1   are set by an administrator and stored on Qustodio’s servers are applied to determine
 2   whether an attempted use of the device is permitted or not. Data indicative of that
 3   determination is sent back to the device and appropriate enforcement action is taken,
 4   including allowing or blocking the use of a function of the device.3
 5         28.29. Qustodio’s servers host its user interface dashboard from which
 6   administrators can see all monitored managed devices and usage. Qustodio The
 7   Accused Products comprises a policy decider generating decisions based onapplying
 8   policies set by administrators and stored at Qustodio’s servers of a profile to manage
 9   the use of computing devices associated to that profile. Applying profile policies
10   consists of accessing policies for generating decisions on usage requests. This
11   comprises a policy decider element for comparing requested uses to usage policies
12   configured by an administrator (i.e., a parent, teacher, or supervisor) via the
13   administrator application or an online dashboard. QustodioThe Accused Products
14   either permits a requested useage or blocks it in accordance with the decision
15   generated by the policy decider. Usage requests and decisions, all routed through
16   Qustodio software and hardware, are logged on Qustodio servers and accessible to
17   administrators via the online dashboard. Disallowed requests result in a “block
18   screen” on the managed device.
19         29.30. Qustodio The Accused Products accommodates Time Usage Limits and
20   Schedules defining daily maximum time allotments and usage scheduling. Requests
21   for access are blocked once a time limit is met or a scheduled time period is exceeded.
22

23

24   3                                                                                         Formatted: Font: 14 pt
     - The-
          description
             - -of-   operation
                         --     of the
                                   -Accused
                                       - -Products
                                            - -provided
                                                   - -herein
                                                        - is-based
                                                               -upon
                                                                   - <=-> - - - - - - - - - <  Formatted: Font: 14 pt
25
     publicly available information and discovery obtained in this case to date. Kajeet
26
     makes these allegations without prejudice to its presenting evidence of additional or
27
     different modes or methods of operation of the Accused Products that may be
28
     discovered as the case proceeds in subsequent pleadings or at trial.
                                                 12
         FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 14 of 43 Page ID
                                        #:7568




 1   The time based limits define daily maximum time allotments and allowed usage
 2   scheduling by profile, application, and/or by device.
 3         30.31. In operation, devices are named by an administrator and associated to a
 4   particular user profile during installation and setup. Policies are then set for a profile
 5   via the online dashboard or a “Parents” App and applied to all devices associated to
 6   that user profile. The dashboard displays data for all devices associated to a particular
 7   profile. Qustodio pPolicies, such as the time-based policies are accessible and
 8   configurable through an application running on an administrator’s mobile device (i.e.,
 9   the “Parents” App). Qustodio The Accused Products operate towill alert users when a
10   usage request has been blocked, such as when the user requests access to a disallowed
11   website and update the usage log viewable by the administrator.
12         31.32. Qustodio provides instructions to its customers and users of the Accused
13   Products demonstrating how to install, set up, and use the Accused Products to
14   manage computing devices. For example, Qustodio provides user manuals and set up
15   guides on Qustodio’s website at URL: https://www.qustodio.com/en/help. The 2017
16   release of Qustodio’s User Guide describes the features and operation of the Accused
17   Products and is attached hereto as Exhibit A and made a part hereof.
18         32.33. The weblinks provided on Qustodio’s help page access Qustodio’s
19   software applications for download onto computing devices, provide instructions to
20   users on installation, setup, and configuration of the Accused Products on
21   communication devices, and provide instructions for accessing and modifying policies
22   to be applied to communication devices. The setup and Uuse of the Accused Products
23   in accordance with these instructions provided by Qustodio constitutes direct
24   infringement of the Asserted Patents, either literally or under the doctrine of
25   equivalents, by end users of the Accused Products. Qustodio also maintains a
26   YouTube channel with links to 10 videos created and/or uploaded by Qustodio which
27   demonstrate how to set up and use the Accused Products in manners that infringe,
28   either literally or under the doctrine of equivalents, one or more claims of the Asserted
                                                 13
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 15 of 43 Page ID
                                        #:7569




 1   Patents at URL:
 2   https://www.youtube.com/channel/UCfqkXPNpfUGT2gpQ20jlmQA/featured. These
 3   videos have been viewed over 40 thousand times, collectively.
 4         33.34. On June 8, 2018, Kajeet sent a letter to Qustodio to put Qustodio on
 5   notice of the Kajeet patents and alleging infringement of at least the Asserted Patents
 6   by Qustodio via its making, using, and selling of the Accused Products. Attached to
 7   this correspondence was a representative claim chart detailing Kajeet’s infringement
 8   allegations which are consistent with those presented herein. Qustodio did not
 9   responded to Kajeet’s letter and allegations.
10         34.35. Qustodio has had actual knowledge of each of the Asserted Patents since
11   at least June 2018 and, further, has had actual knowledge of Kajeet’s claims of
12   infringement relating to the Asserted Patents since that time. Qustodio continues to
13   make, use, and sell the Accused Products despite having been on notice of Kajeet’s
14   infringement claims since at least its receipt of the June 8, 2018 correspondence.
15                                          COUNT I
16                                PATENT INFRINGEMENT
17                                U.S. Patent No. 8,667,559 B1
18         35.36. Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,
19   as though fully set forth herein.
20         36.37. On March 4, 2014, United States Patent No. 8,667,559 B1 (“the ‘559
21   Patent”) was duly and legally issued for “Feature Management of a Communication
22   Device.” As of the filing of this Complaint, the ‘559 Patent remains in force. A true
23   and correct copy of the ‘559 Patent is attached hereto as Exhibit B and made a part
24   hereof.
25         37.38. Kajeet is the owner of all right and title in the ‘559 Patent, including all
26   rights to enforce and prosecute action for infringement of the ‘559 Patent and to
27   collect damages for all relevant times against infringers of the ‘559 Patent.
28

                                                 14
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 16 of 43 Page ID
                                        #:7570




 1   Accordingly, Kajeet possesses the exclusive right and standing to prosecute the
 2   present action for infringement of the ‘559 Patent by Qustodio.
 3         38.39. The ‘559 Patent generally discloses and claims systems and methods for
 4   controlling computing devices usable on communication networks to perform various
 5   functions, such as sending and receiving data over the Internet or other
 6   communication networkvia one or more servers, for example. The systems and
 7   methods claimed accommodate enforcement of decisions granting or denying such
 8   requests to communicate with remote computing devices over a communication
 9   network. The decisions are based on the application of one or more relevant use
10   policies which may be administrator-configurable and may be stored remotely from
11   the controlled computing device. Decisions to grant or deny communication requests
12   made byfrom the controlled device may be made and effectuated in real-time.
13         40.    More specifically, independent claim 1 of the ‘559 Patent and each
14   dependent claim depending therefrom are directed to a “non-transitory computer
15   readable storage medium comprising instructions” rendering a computing device
16   operable to: formulate and send a request to use a communication network to a server;
17   receive data indicative of a grant/deny decision to the request from the server based on
18   the application of policies stored at the server; and, enforce the decision by enabling
19   or disabling the communication. ‘559 Patent at Claim 1 (paraphrased). The claims
20   require that the executed instructions stored on the computing device operate to cause
21   it to “send to a server a request to communicate with a remote computing device…,”
22   “receive in real-time from the server a response… based on one or more policies that            Formatted: Font: Bold, Italic
     ------------------------------------------1~
23   are stored at the server…,” and that the “communication [is] enabled or disabled
24   without accessing the one or more policies by the computing device.” Id. (emphasis             Formatted: Font: Not Bold, Not Italic
                                                                                                --- ~ --------------------~
25   added).
26         41.    These limitations mandate that a set of policies upon which decisions are
27   based to control use of the computing device are stored on a server and apart from the
28   computing device. Policies stored on the server are not accessed by the computing
                                                15
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 17 of 43 Page ID
                                        #:7571




 1   device. Rather, responses indicative of a decision made at the server are received by
 2   the computing device and enforced. These limitations capture a distributed
 3   architecture concept not well-understood, routine, or conventional in the art for
 4   managing use of a computing device, including at least that policies upon which usage
 5   decisions are based are stored on a server which is meaningfully apart from the
 6   computing device. This distributed arrangement results in improved control and
 7   management of the computing device through at least increased resistance to
 8   undesirable accessing of the policies upon which control decisions are based to
 9   manipulate or delete them.
10         42.    Claim 1 of the ‘559 Patent and each claim depending therefrom are
11   rooted in control schemes for managing a computing device performing a function
12   using a communication network. They require server level storage of one or more of
13   the policies upon which use decisions are based, making those policies less vulnerable
14   to manipulation and deletion while still accommodating real-time control concurrent
15   with device usage. Communication device management in accordance with these
16   claims improved security, effectiveness, and robustness of control accommodated
17   over prior art systems. As such, these claims are directed to patent eligible subject
18   matter.
19         43.    Additionally, when considered as an ordered combination of elements,
20   claim 1 and each claim depending therefrom comprise an “inventive concept” for at
21   least the reasons presented herein and above. These claims require an unconventional
22   component arrangement yielding improvements in effectiveness of the control
23   accommodated. Prior art control was not premised on application of decisions based
24   upon policies stored at the server level. Instead, the prior art applied decisions based
25   on policies set up on the computing device itself and stored only on the computing
26   device. Such policies reside such that they are readily accessible for manipulation
27   and/or deactivation or deletion to circumvent control entirely. Further, prior art
28   systems required that each device be configured separately and individually with its
                                                16
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 18 of 43 Page ID
                                        #:7572




 1   own set of policies. The arrangement claimed in claim 1 and its dependent claims run
 2   counter to what was well-understood, routine, and conventional to one of ordinary
 3   skill in the art at the relevant time by requiring that usage decisions be based upon one
 4   or more policies stored at the server level, remote form the computing device, while
 5   effecting real-time control over communication devices and providing other benefits,
 6   as noted herein and above.
 7         44.    Independent claim 13 of the ‘559 Patent and each dependent claim
 8   depending therefrom are directed to “a computing device configured to execute a
 9   function using a communication network” and configured via execution of software to
10   apply decisions and updates received from a server and based on a policy stored at a
11   server to control use of the computing device. ‘559 Patent at Claim 13. These claims
12   require, among other limitations, that the computing device “access a decision stored
13   on the computing device, the decision having been received from a server and being          Formatted: Font: Bold, Italic
     -    - - - - - - - - - - - - - - - - ~~ :,---------<                                        Formatted: Font: Bold, Italic
14   based on a policy that is stored at the server that determines whether [a] function is      Formatted: Font: Bold, Italic

     permitted to run on the computing device;” “receive from the server an update to the        Formatted: Font: Bold, Italic
15
     -   - - - - - - - - - - - - - - ~ - - - z::::::,---------<                                  Formatted: Font: Bold, Italic
16   decision;” and, “determine whether the request is granted or denied based on the            Formatted: Font: Bold, Italic

17   decision and the update.” Id. (emphasis added).
18         45.    These limitations mandate that a decision and update received from a
19   server are used to determine whether a request is granted or denied. The decision and
20   update are first made at the server based on a policy stored at the server and apart
21   from the computing device. These limitations capture a distributed architecture
22   concept not well-understood, routine, or conventional in the art for managing use of a
23   computing device, including at least that policies upon which usage decisions and
24   updates are based are stored at a server which is meaningfully apart from the
25   computing device. This distributed arrangement results in improved control and
26   management of the computing device through at least increased resistance to
27   undesirable accessing of the policies upon which the decisions are based to manipulate
28   or delete them.
                                                17
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 19 of 43 Page ID
                                        #:7573




 1         46.    Claim 13 of the ‘559 Patent and each claim depending therefrom are
 2   rooted in control schemes for managing a computing device performing a function
 3   using a communication network. They require server level storage of a policy upon
 4   which decisions and updates applied by the computing device are based, making the
 5   policy less vulnerable to manipulation and deletion while still accommodating control
 6   concurrent with device usage. Communication device management in accordance
 7   with these claims improved security, effectiveness, and robustness of control
 8   accommodated over prior art systems. As such, these claims are directed to patent
 9   eligible subject matter.
10         47.    Additionally, when considered as an ordered combination of elements,
11   claim 13 and each claim depending therefrom comprise an “inventive concept” for at
12   least the reasons presented herein and above. These claims require an unconventional
13   component arrangement yielding improvements in effectiveness of the control
14   accommodated. Prior art control was not premised on application of decisions based
15   upon policies stored at the server level. Instead, the prior art applied decisions based
16   on policies set up on the computing device itself and stored only on the computing
17   device. Such policies reside such that they are readily accessible for manipulation
18   and/or deactivation or deletion to circumvent control entirely. Further, prior art
19   systems required that each device be configured separately and individually with its
20   own set of policies. The arrangement claimed in claim 13 and its dependent claims
21   run counter to what was well-understood, routine, and conventional to one of ordinary
22   skill in the art at the relevant time by applying usage decisions and updates based
23   upon policies stored at the server level, remote form the computing device, while
24   effecting control over communication devices and providing other benefits, as noted
25   herein and above.
26         39.48. More specifically, iIndependent claim 27 of the ‘559 Patent and each
27   dependent claim depending therefrom are directed to “methods for controlling a
28   computing device configured to execute a function using a communication network
                                                18
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 20 of 43 Page ID
                                        #:7574




 1   managed by a service provider.” ‘559 Patent at Claim 27. These claimed methods
 2   explicitly require, among other steps, “sending to a server a request to communicate
 3   with a remote computing device…,” “receiving in real-time from the server a
 4   decision granting or denying the request, the decision being based on a policy stored
 5   at the server…,” and that “the communication being enabled or disabled without
 6   storing the policy on the computing device.” Id. (emphasis added).
 7         40.49. These limitations mandate that the decisionpolicies applied to effect
 8   control over the computing device is based on a policy be stored aton a a server
 9   remote from the computing device. The decision is receive from the server following
10   the sending of a and that they are accessed in response to a request to the server
11   byfrom the device. Further, these limitations capture the distributed architecture
12   concept not well-understood, routine, or conventional in the art for effecting feature
13   management on a computing device (including that the server storing the policies
14   upon which decisions are based being is meaningfully apart from the computing
15   device) . This arrangement which resulted in improved operation through at least
16   increased resilience to undesirable access to ing of policies by a user of the device tto
17   manipulate or delete them.
18         41.50. These limitations additionally cover communications requested by a third
19   partythird-party device directed to a device managed by a control system operating in
20   accordance with the method of claim 27 and its dependent claims. Effecting control
21   over these incoming communications to a communication device was not well-
22   understood, routine, or conventional to one of ordinary skill in the art.
23         42.51. Claim 27 of the ‘559 Patent and each claim depending therefrom are
24   rooted in control schemes for managing communication devices and require the
25   application of decisions based upon remotely storedage of usage polices. Remote
26   storage of the policies upon which decisions are based makes them which are thereby
27   less vulnerable to manipulation and deletion by the user of the controlled device(s)
28   while still accommodating real-time control concurrent with device usage.
                                                 19
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 21 of 43 Page ID
                                        #:7575




 1   Communication device management in accordance with these claimed methods
 2   improves the functionality of the computer-based system through improved security,
 3   effectiveness, and robustness of control accommodated. As such, the claimed
 4   methods are directed to patent eligible subject matter.
 5         43.52. Additionally, when considered as an ordered combination of elements,
 6   claim 27 and each claim depending therefrom comprise an “inventive concept” for at
 7   least the reasons presented herein and above. These claims require storing usage
 8   policies upon which decisions are based at a server remote from the computing
 9   managed devices, an unconventional arrangement at the time which yielded
10   improvements in the operation of systems implementing the claimed methods. Prior
11   art control was not premised on application of decisions based upon policies stored at
12   the server level. Instead, the prior art applied decisions based on policies set up on the
13   computing device itself and stored only on the computing device. Such policies reside
14   such that they are readily accessible for manipulation and/or deactivation or deletion
15   to circumvent control entirely. Further, prior art systems required that each device be
16   configured separately and individually with its own set of policies. The few
17   communication device control systems and methods available at the time of invention
18   of the subject matter claimed relied upon storing settings and policies within
19   accessible portions of the device’s memory. As such, these policies were accessible to
20   users of those devices for manipulation and/or deactivation or deletion, circumventing
21   the control system entirely and requiring that each controlled device be configured
22   separately and individually. The arrangement claimed in claim 27 and its dependent
23   claims of the ‘559 Patent run counter to what was well-understood, routine, and
24   conventional to one of ordinary skill in the art at the relevant time by applying usage
25   decisions to effect control that are based upon policies stored at the server level,
26   remote form the computing device, while effecting real-time control over
27   communication devices and providing other benefits, as noted herein and above. by
28

                                                 20
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 22 of 43 Page ID
                                        #:7576




 1   requiring remote storage of such policies while effecting real-time control over
 2   communication devices and providing other benefits, as noted herein and above.
 3           44.53. Qustodio has had actual knowledge of the existence of the ‘559 Patent
 4   since at least June 8, 2018 for at least the reasons discussed above. As such,
 5   Qustodio’s infringement of the ‘559 Patent has been willful since at least June 8,
 6   2018.
 7           45.54. Qustodio, without authority, consent, right, or license, and in direct
 8   infringement of the ‘559 Patent, makes, has made, uses, and sells the Accused
 9   Products which practice the method claimed in at least claims 1, 13, and 27 of the
10   ‘559 Patent, among others. By way of example only, Qustodio’s quality testing and
11   demonstrations of operation of the Accused Products, including several videos, to
12   manage use of computing devices directly infringe, either literally or under the
13   doctrine of equivalents, at least Claims 1, 13, and 27 of the ‘559 Patent.
14           46.55. Qustodio actively induces infringement of one or more of the claims of
15   the ‘559 Patent by its customers and end users of at least the Accused Products and is
16   therefore liable for indirect infringement under 35 U.S.C. § 271(b). Download,
17   installation, and Uuse of the Accused Products on a computing device to manage
18   control its use of computing devices in the manners described above infringes at least
19   Claims 1, 13, and 27 of the ‘559 Patent. Qustodio makes provides software for
20   download and installation on computing devices by its customers through its publicly
21   accessible website and third-party app stores. Qustodio also and sells subscriptions to
22   its customers permitting execution of the software comprising the Accused Products
23   to control use of computing devices by its customers. Qustodio does each knowing
24   that the Accused Products they are especially designed for and marketed toward such
25   infringing use by Qustodio’s customersusers of these products, such as by parents or
26   supervisors, to implement feature management for use in selectively permitting or
27   denying use of computing devices functionality by children, or employees. Further,
28   Qustodio provides step-by-step instructions for download, installation, setup, and use
                                                  21
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 23 of 43 Page ID
                                        #:7577




 1   of the Accused Products to in ways that infringe, either literally or under the doctrine
 2   of equivalents, at least claims 1, 13 and 27 of the ‘559 Patent. These instructions are
 3   provided by Qustodio as in the form of user manuals and online content made
 4   available by Qustodio through its Qustodio’s website and YouTube channel as well as
 5   through third-party app stores.
 6         47.56. Qustodio contributes to the infringement of one or more of theat least
 7   claims 1, 13, and 27 of the ‘559 Patent by its customers and end users of at least the
 8   Accused Products and is therefore liable for indirect infringement under 35 U.S.C. §
 9   271(c). Qustodio provides software comprising the makes and sells the Accused
10   Products for download, installation, and sells subscriptions allowing its customers to
11   use the Accused Products which are especially designed for controlling use to
12   manage of computing devices through the setting and enforcement of remotely stored
13   administrator-configured policies in the manner described above. Following
14   installation and enrollment, customers set up Ppolicies upon which control decisions
15   are based are set using the Qustodio App. These administrator configured policies are
16   and stored on Qustodio’s servers. and are implemented through Qustodio’s backend
17   hardware and the local software application installed on each managed controlled
18   devices implement decisions based upon at least these administrator configured
19   policies to for remote managementcontrol use of a computing device. As such, the
20   Qustodio software, applications, and servers comprise material aspects of the devices
21   and methods claimed in at least claims 1, 13, and 27 of the ‘559 Patent. Further, upon
22   information and belief, the Accused Products have no substantial non-infringing use,
23   as they are specifically designed and marketed for use by parents, and teachers, and
24   supervisors to control in managing use of a computing devices operating on a
25   communication networkused by children, or employees. Setup and Uuse by
26   Qustodio’s customers of the Accused Products by Qustodio’s customers in the manner
27   proscribed by Qustodio constitutes direct infringement, either literally or under the
28   doctrine of equivalents, of at least claims 1, 13, and 27 of the ‘559 Patent.
                                                 22
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 24 of 43 Page ID
                                        #:7578




 1         48.57. Kajeet expressly reserves the right to assert additional claims of the ‘559
 2   Patent against Qustodio.
 3         49.58. Kajeet has been damaged as a result of Qustodio’s infringing conduct.
 4   Qustodio is, thus, liable to Kajeet in an amount that adequately compensates for their
 5   infringement, which, by law, cannot be less than a reasonable royalty, together with
 6   interest and costs as fixed by this Court under 35 U.S.C. § 284.
 7         50.59. Based on Qustodio’s actual knowledge of the ‘559 Patent and of Kajeet’s
 8   allegations of patent infringement which are consistent with those presented herein
 9   since at least June 8, 2018, if not earlier, as well as Qustodio’s objective recklessness
10   in continuing to offer for sale and selling the Accused Products since that time, Kajeet
11   is further entitled to enhanced damages under 35 U.S.C. § 284.
12                                          COUNT II
13                                PATENT INFRINGEMENT
14                                U.S. Patent No. 8,712,371 B2
15         60.    Kajeet recognizes that the cause of action presented in this Count II has
16   been dismissed from the case following entry of the Court’s Order Re Claim
17   Construction and Defendant’s Motion to Dismiss First Amended Complaint (Dkt. No.
18   140). The allegations supporting this cause of action are maintained in this Second
19   Amended Complaint for the purpose of preserving them for appeal upon entry of final
20   judgment in this case.
21         51.61. Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,
22   as though fully set forth herein.
23         52.62. On April 29, 2014, United States Patent No. 8,712,371 B2 (“the ‘371
24   Patent”) was duly and legally issued for “Feature Management of a Communication
25   Device.” As of the filing of this Complaint the ‘371 Patent remains in force. A true
26   and correct copy of the ‘371 Patent is attached hereto as Exhibit C and made a part
27   hereof.
28

                                                 23
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 25 of 43 Page ID
                                        #:7579




 1         53.63. Kajeet is the owner of all right and title in the ‘371 Patent, including all
 2   rights to enforce and prosecute action for infringement of the ‘371 Patent and to
 3   collect damages for all relevant times against infringers of the ‘371 Patent.
 4   Accordingly, Kajeet possesses the exclusive right and standing to prosecute the
 5   present action for infringement of the ‘371 Patent by Qustodio.
 6         54.64. The ‘371 Patent generally discloses and claims systems and methods for
 7   managing computing devices usable on communication networks to perform various
 8   functions, such as sending and receiving data over the Internet via one or more
 9   servers, for example. The systems and methods comprise switches or nodes through
10   which usage requests are routed along with decision making and enforcement
11   functionality accommodated by software and/or hardware modules. Policy decisions
12   are based on the application of one or more relevant usage policies which may be
13   administrator-configurable and may be stored remotely from the controlled computing
14   device. Decisions to grant or deny requests are enforced on the managed devices.
15         55.65. More specifically, independent claim 1 of the ‘371 Patent and each
16   dependent claim depending therefrom are directed to “system[s] for managing a
17   computing device.” ‘371 Patent at Claim 1 (emphasis added). These claimed systems
18   explicitly require “a switch or node configured to receive a request to or from the
19   computing device…,” “a policy decider operable to access one or more policies that
20   control one or more functions associated with the computing device… [and] generate
21   a decision to grant or deny the request based on the one or more policies,” and “a
22   policy enforcer operable to enforce the decision… by transmitting data to the switch
23   or node, the data being indicative of one or more actions consistent with the decision
24   to the switch or node.” Id. (emphasis added).
25         56.66. These limitations mandate that the policies applied to manage the
26   computing device be stored apart from the computing device based on the requirement
27   that requests and data consistent with the decision be routed through the switch/node
28   to the policy decider and enforcer agents and vice versa. These limitations capture the
                                                 24
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 26 of 43 Page ID
                                        #:7580




 1   distributed architecture concept not well-understood, routine, or conventional in the
 2   art for effecting feature management on a computing device (including that the server
 3   storing the policies is meaningfully apart from the computing device) which resulted
 4   in improved operation through at least increased resilience to undesirable accessing of
 5   policies by a user of the device to manipulate or delete them.
 6         57.67. These limitations additionally cover communications requested by a third
 7   party device directed to a device managed by a control system as claimed in claim 1 of
 8   the ‘371 Patent and its dependent claims. Effecting control over these incoming
 9   communications to a communication device was not well-understood, routine, or
10   conventional to one of ordinary skill in the art.
11         58.68. Claim 1 of the ‘371 Patent and each claim depending therefrom are
12   rooted in control schemes for managing communication devices and require remote
13   storage of usage polices which are thereby less vulnerable to manipulation and
14   deletion by the user of the controlled device(s) while still accommodating real-time
15   control concurrent with device usage. Communication device management in
16   accordance with the systems claimed improve the functionality of the computer-based
17   system through improved security, effectiveness, and robustness of control
18   accommodated. As such, the claimed systems are directed to patent eligible subject
19   matter.
20         59.69. Additionally, when considered as an ordered combination of elements,
21   claim 1 and each claim depending therefrom comprise an “inventive concept” for at
22   least the reasons presented herein and above. These claims apply usage policies
23   stored remote from the managed devices, an unconventional arrangement at the time
24   which yielded improvements in the operation of communication device control
25   systems. The few communication device control systems and methods available at the
26   time of invention of the subject matter claimed relied upon storing settings and
27   policies within accessible portions of the device’s memory. As such, these policies
28   were accessible to users of those devices for manipulation and/or deactivation or
                                                 25
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 27 of 43 Page ID
                                        #:7581




 1   deletion, circumventing the control system entirely and requiring that each controlled
 2   device be configured separately and individually. The system of claim 1 and its
 3   dependent claims run counter to what was well-understood, routine, and conventional
 4   to one of ordinary skill in the art at the relevant time applying remotely stored policies
 5   to effect real-time control over communication devices and provide other benefits, as
 6   noted herein and above.
 7           60.70. Qustodio has had actual knowledge of the existence of the ‘371 Patent
 8   since at least early June 8, 2018 for at least the reasons discussed above. As such,
 9   Qustodio’s infringement of the ‘371 Patent has been willful since at least early June 8,
10   2018.
11           61.71. Qustodio’s Accused Products comprise hardware and software for
12   accessing and enforcing usage policies stored on one or more Qustodio servers. The
13   Accused Products operate to access one or more servers of Qustodio over a
14   communication network to compare usage requests to applicable usage policies where
15   decisions regarding whether the requested use is permissible are made. Data
16   indicative of these policy decisions are communicated, at least, back through the
17   communication network to the computing device for enforcement. Communications
18   corresponding to requested functions which do not violate any relevant policy are
19   permitted while communications corresponding to requested functions that violate any
20   relevant policy are blocked.
21           62.72. Qustodio, without authority, consent, right, or license, and in direct
22   infringement of the ‘371 Patent, make, has made, uses, and/or sells products that
23   practice the invention claimed in at least claims 1, 3, and 6 of the ‘371 Patent. By way
24   of example only, Qustodio’s selling and using, through quality testing and
25   demonstrations of operation of the Accused Products, including on videos linked to
26   the Qustodio website, directly infringe, either literally or under the doctrine of
27   equivalents, at least Claims 1, 3, and 6 of the ‘371 Patent.
28

                                                  26
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 28 of 43 Page ID
                                        #:7582




 1         63.73. Qustodio actively induces infringement of at least Claims 1, 3, and 6 of
 2   the ‘371 Patent by its customers and end users of at least the of the Accused Products
 3   and is therefore liable for indirect infringement under 35 U.S.C. § 271(b). Use of the
 4   of the Accused Products to manage use of computing devices in the manners
 5   described above infringes at least Claim 1 of the ‘371 Patent. Qustodio makes, uses,
 6   and sells the of the Accused Products knowing that they are especially designed for
 7   and marketed toward such infringing use by users of these products, such as by
 8   parents for use in selectively permitting or denying use of computing device
 9   functionality by children, or employees. Further, Qustodio provides step-by-step
10   instructions for use of the of the Accused Products in ways that infringe, either
11   literally or under the doctrine of equivalents, at least Claims 1, 3, and 6 of the ‘371
12   Patent in the form of user manuals and online content available through Qustodio’s
13   website and YouTube channel.
14         64.74. Qustodio contributes to the infringement of one or more of the claims of
15   the ‘371 Patent by its customers and end users of at least the of the Accused Products
16   and is therefore liable for indirect infringement under 35 U.S.C. § 271(c). Qustodio
17   makes and sells the of the Accused Products which are especially designed for use to
18   manage computing devices through the setting and enforcement of remotely stored
19   administrator-configured policies in the manner described above. Policies are set via
20   the Qustodio App, are stored on Qustodio servers, and implemented on managed
21   devices through Qustodio hardware and software. As such, Qustodio’s servers and
22   software comprise material aspects of the system claimed in at least Claims 1, 3, and 6
23   of the ‘371 Patent. Further, upon information and belief, the of the Accused Products
24   have no substantial non-infringing use, as they are specifically designed and marketed
25   for use to manage use of computing device. Use in the manner advertised by
26   Qustodio constitutes direct infringement, either literally or under the doctrine of
27   equivalents, of at least Claims 1, 3, and 6 of the ‘371 Patent.
28

                                                 27
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 29 of 43 Page ID
                                        #:7583




 1         65.75. Kajeet expressly reserves the right to assert additional claims of the ‘371
 2   Patent against Qustodio.
 3         66.76. Kajeet has been damaged as a result of Qustodio’s infringing conduct.
 4   Qustodio is, thus, liable to Kajeet in an amount that adequately compensates for its
 5   infringement, which, by law, cannot be less than a reasonable royalty, together with
 6   interest and costs as fixed by this Court under 35 U.S.C. § 284.
 7         67.77. Based on Qustodio’s actual knowledge of the ‘371 Patent and of Kajeet’s
 8   allegations of patent infringement which are consistent with those presented herein
 9   since at least June 8, 2018, if not earlier, as well as Qustodio’s objective recklessness
10   in continuing to offer for sale and selling the of the Accused Products since that time,
11   Kajeet is further entitled to enhanced damages under 35 U.S.C. § 284.
12                                         COUNT III
13                                PATENT INFRINGEMENT
14                                U.S. Patent No. 8,630,612 B1
15         78.    Kajeet recognizes that the cause of action presented in this Count III has     Formatted: Numbered + Level: 1 + Numbering Style: 1, 2,
                                                                                                 3, … + Start at: 1 + Alignment: Left + Aligned at: 0.5" +
                                                                                                 Indent at: 0", Tab stops: Not at 1"
16   been dismissed from the case following entry of the Court’s Order Re Claim
17   Construction and Defendant’s Motion to Dismiss First Amended Complaint (Dkt. No.
18   140). The allegations supporting this cause of action are maintained in this Second
19   Amended Complaint for the purpose of preserving them for appeal upon entry of final
20   judgment in this case.
21         1.79. Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,       Formatted: Numbered + Level: 1 + Numbering Style: 1, 2,
                                                                                                 3, … + Start at: 1 + Alignment: Left + Aligned at: 0.5" +
                                                                                                 Indent at: 0"
22   as though fully set forth herein.
23         2.80. On January 14, 2014, United States Patent No. 8,630,612 B1 (“the ‘612
24   Patent”) was duly and legally issued for “Feature Management of a Communication
25   Device.” As of the filing of this Complaint, the ‘612 Patent remains in force. A true
26   and correct copy of the ‘612 Patent is attached hereto as Exhibit D and made a part
27   hereof.
28

                                                 28
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 30 of 43 Page ID
                                        #:7584




 1         3.81. Kajeet is the owner of all right and title in the ‘612 Patent, including all
 2   rights to enforce and prosecute action for infringement of the ‘612 Patent and to
 3   collect damages for all relevant times against infringers of the ‘612 Patent.
 4   Accordingly, Kajeet possesses the exclusive right and standing to prosecute the
 5   present action for infringement of the ‘612 Patent by Qustodio.
 6         4.82. The ‘612 Patent generally discloses and claims systems and methods for
 7   controlling computing devices usable on communication networks to perform various
 8   functions, such as sending and receiving data over the Internet via one or more
 9   servers, for example. The systems and methods accommodate storing policies upon
10   which usage decisions are based to grant or deny requests to communicate with
11   remote computing devices. The controlled devices may be grouped, with policies
12   associated to a group applied to all devices comprising the group. Policies may be
13   administrator-configurable and may comprise time or location-based usage rules.
14         5.83. More specifically, independent claim 1 of the ‘612 Patent and each
15   dependent claim depending therefrom are directed to a “system for managing a
16   computing device…”. ‘612 Patent at Claim 1. These claimed systems explicitly
17   require “stor[ing] a policy that controls at least a use of a function on a computing
18   device…,” “group one or more computing devices in a group,” “receive a request sent
19   to or from a computing device in the group to use the function,” “generate a decision
20   to grant or deny the request based on the policy,” and, “enforce the decision by taking
21   an action that is consistent with the decision and by sending to the computing device
22   data indicative of the action…” Id. (emphasis added).
23         6.84. These limitations mandate that the policies applied to manage the
24   computing device be stored apart from the computing device based on the requirement
25   that requests to and from the device must be received and that data consistent with the
26   decision be sent back to the computing device. These limitations capture the
27   distributed architecture concept not well-understood, routine, or conventional in the
28   art for effecting feature management on a computing device which resulted in
                                                29
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 31 of 43 Page ID
                                        #:7585




 1   improved operation through at least increased resilience to undesirable accessing of
 2   policies by a user of the device to manipulate or delete them.
 3         7.85. These limitations additionally cover communications requested by a third
 4   party device directed to a grouped device managed by the control system claimed in
 5   claim 1 of the ‘612 Patent and its dependent claims. Effecting control over these
 6   incoming communications to a grouped communication device was not well-
 7   understood, routine, or conventional to one of ordinary skill in the art.
 8         8.86. Claim 1 of the ‘612 Patent and each claim depending therefrom are
 9   rooted in control schemes for managing grouped communication devices and require
10   remote storage of usage polices which are thereby less vulnerable to manipulation and
11   deletion by the user(s) of the grouped device(s) while still accommodating real-time
12   control concurrent with usage. Communication device management in accordance
13   with the systems claimed improve the functionality of the computer-based system
14   through improved security, effectiveness, and robustness of control accommodated.
15   As such, the claimed systems are directed to patent eligible subject matter.
16         9.87. Additionally, when considered as an ordered combination of elements,
17   claim 1 and each claim depending therefrom comprise an “inventive concept” for at
18   least the reasons presented herein and above. These claims apply usage policies
19   stored remote from the grouped devices, an unconventional arrangement at the time
20   which yielded improvements in the operation of communication device control
21   systems. The few communication device control systems and methods available at the
22   time of invention of the subject matter claimed relied upon storing settings and
23   policies within accessible portions of the device’s memory. As such, these policies
24   were accessible to users of those devices for manipulation and/or deactivation or
25   deletion, circumventing the control system entirely and requiring that each controlled
26   device be configured separately and individually. The system of claim 1 and its
27   dependent claims run counter to what was well-understood, routine, and conventional
28   to one of ordinary skill in the art at the relevant time applying remotely stored policies
                                                 30
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 32 of 43 Page ID
                                        #:7586




 1   to effect real-time control over communication devices and provide other benefits, as
 2   noted herein and above.
 3         10.88. Qustodio has had actual knowledge of the existence of the ‘612 Patent
 4   since at least June 8, 2018 for at least the reasons discussed above. As such,
 5   Qustodio’ infringement of the ‘612 Patent has been willful since at least June 8, 2018.
 6         11.89. Qustodio, without authority, consent, right, or license, and in direct
 7   infringement of the ‘612 Patent, makes, has made, uses, and sells the Accused
 8   Products which infringe at least Claims 1, 6, and 8 of the ‘612 Patent, among others.
 9   By way of example only, Qustodio’s quality testing and demonstrations of operation
10   of the Accused Products, including several videos, to manage use of computing
11   devices directly infringe, either literally or under the doctrine of equivalents, at least
12   Claims 1, 6, and 8 of the ‘612 Patent.
13         12.90. Qustodio actively induces infringement of one or more of the claims of
14   the ‘612 Patent by its customers and end users of at least the Accused Products and is
15   therefore liable for indirect infringement under 35 U.S.C. § 271(b). Use of the
16   Accused Products to manage use of computing devices as proscribed in Qustodio’s
17   product literature, including user manuals and online video tutorials for the Accused
18   Products, infringes at least Claims 1, 6, and 8 of the ‘612 Patent. Qustodio makes and
19   sells the Accused Products knowing that they are especially designed for and
20   marketed toward such infringing use by users of these products, such as by parents,
21   for use in selectively permitting or denying use of computing device functionality by
22   children, or empolyees, in accordance with daily time limits, among other uses.
23   Further, Qustodio provides step-by-step instructions for use of the Accused Products
24   in ways that infringe, either literally or under the doctrine of equivalents, at least
25   Claims 1, 6, and 8 of the ‘612 Patent in the form of user manuals and online content
26   available through Qustodio’s website and YouTube channel.
27         13.91. Qustodio contributes to the infringement of one or more of the claims of
28   the ‘612 Patent by its customers and end users of at least the Accused Products and is
                                                  31
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 33 of 43 Page ID
                                        #:7587




 1   therefore liable for indirect infringement under 35 U.S.C. § 271(c). Qustodio makes
 2   and sells the Accused Products which are especially designed for use to manage
 3   computing devices configured to communicate over communication networks. The
 4   Accused Products accommodate setting and enforcement of remotely stored Qustodio-
 5   configured and administrator-configured policies in the manner described above.
 6   Policies are set using the Qustodio App, are stored on Qustodio’s servers and/or by the
 7   Qustodio Home appliance. These policies are implemented through Qustodio
 8   hardware and software within a home network and through the MyQustodio and/or
 9   Qustodio Go applications installed on managed devices while away from the home
10   network. The policies corresponding to a particular user, or family member, are
11   applied to all devices within a defined group of devices associated with that user.
12   Additionally, all shared devices are grouped within a Home profile with all policies
13   corresponding to the Home profile applied to the shared devices. As such, the
14   Qustodio appliances, software applications, and servers comprise material aspects of
15   the inventions claimed in at least Claims 1, 6, and 8 of the ‘612 Patent.
16         14.92. The Accused Products have no substantial non-infringing use, as they are
17   specifically designed and marketed for use by parents in managing use of computing
18   devices used by children, or employees. Use by Qustodio’s customers of the Accused
19   Products in the manner proscribed by Qustodio on the its website, product literature,
20   and YouTube videos constitutes direct infringement, either literally or under the
21   doctrine of equivalents, of at least Claims 1, 6, and 8 of the ‘612 Patent.
22         15.93. Kajeet expressly reserves the right to assert additional claims of the ‘612
23   Patent against Qustodio.
24         16.94. Kajeet has been damaged as a result of Qustodio’s infringing conduct.
25   Qustodio is, thus, liable to Kajeet in an amount that adequately compensates for their
26   infringement, which, by law, cannot be less than a reasonable royalty, together with
27   interest and costs as fixed by this Court under 35 U.S.C. § 284.
28

                                                 32
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 34 of 43 Page ID
                                        #:7588




 1         17.95. Based on Qustodio’s actual knowledge of the ‘612 Patent and of Kajeet’s
 2   allegations of patent infringement which are consistent with those presented herein
 3   since at least June 8, 2018, if not earlier, as well as Qustodio’s objective recklessness
 4   in continuing to offer for sale and selling the Accused Products since that time, Kajeet
 5   is further entitled to enhanced damages under 35 U.S.C. § 284.
 6                                            COUNT IV
 7          Commercial Disparagement / Business Disparagement / Trade Libel
 8         96.    Kajeet recognizes that the cause of action presented in this Count IV has      Formatted: Numbered + Level: 1 + Numbering Style: 1, 2,
                                                                                                 3, … + Start at: 1 + Alignment: Left + Aligned at: 0.5" +
                                                                                                 Indent at: 0", Tab stops: Not at 1"
 9   been dismissed from the case following entry of the Court’s Order Re Qustodio’s
10   Special Motion to Strike Pursuant to FRCP 12(f) and California Code of Civil
11   Procedure § 425.16 (Dkt. No. 102). The allegations supporting this cause of action
12   are maintained in this Second Amended Complaint for the purpose of preserving them
13   for appeal upon entry of final judgment in this case.
14         18.97. Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,      Formatted: Numbered + Level: 1 + Numbering Style: 1, 2,
                                                                                                 3, … + Start at: 1 + Alignment: Left + Aligned at: 0.5" +
                                                                                                 Indent at: 0"
15   as though fully set forth herein.
16         19.98. Kajeet initially contacted Qustodio in a letter dated June 8, 2018 and
17   addressed to Qustodio’s CEO, Eduardo Cruz. In that letter, Kajeet apprised Qustodio
18   of its claims of patent infringement against Qustodio (consistent with those presented
19   herein) and conveyed Kajeet’s desire to reach an amicable business solution to the
20   dispute rather than litigate. To that end, Kajeet offered Qustodio a license to the
21   entirety of Kajeet’s patent portfolio.
22         20.99. The June 8, 2018 correspondence provided additional background
23   information about Kajeet, stating:
24                “Kajeet is a company conceived of in 1996 by Daniel J.
25                Neal and incorporated in 2003 with a vision for mobile
26                phones and services that could be safely used by children
27                and all those who love them. From Mr. Neal’s vision
28                grew a patent portfolio of thirty-one (31) issued U.S.
                                                 33
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 35 of 43 Page ID
                                        #:7589




 1                Patents with a number of pending applications directed to
 2                different aspects of this technology.”
 3   and:
 4                “Kajeet is a successful growing operating company with
 5                over 65 employees. In addition to Daniel Neal, two other
 6                dads worked with Daniel to figure out how mobile
 7                technology, kids, and parents work best. They had the
 8                foresight to protect their ideas through building a robust
 9                patent portfolio. Kajeet is not a ‘patent troll.’ Kajeet,
10                having raised over $100 million in venture capital, is a
11                model of American invention, innovation and
12                commercial success.”
13          21.100.      Kajeet continued to reach out to Qustodio over the next four           Formatted: Numbered + Level: 1 + Numbering Style: 1, 2,
                                                                                                3, … + Start at: 1 + Alignment: Left + Aligned at: 0.5" +
                                                                                                Indent at: 0"
14   months to discuss its infringement claims and the possibility of reaching an amicable
15   resolution thereof to no avail. Qustodio ignored Kajeet’s letters and ultimately forced
16   Kajeet to file the present lawsuit.
17          22.101.      Following filing of Kajeet’s Original Complaint on August 24,
18   2018, the parties engaged in limited discussions exploring the possibility of early
19   settlement. Kajeet’s continued willingness to work with Qustodio to resolve the
20   dispute was met with threats by Qustodio to, among other things, make false public
21   statements intended to disparage Kajeet and sully its reputation within the parental
22   controls industry. Kajeet refused to be bullied, however, and responded by once again
23   apprising Qustodio that Kajeet is a practicing entity with several products on the
24   market and many employees.
25          23.102.      On December 20, 2018, despite knowing the statements made
26   therein to be both false and defamatory, Qustodio (through its CEO Eduardo Cruz)
27   followed through on its threat and published a press release disparaging Kajeet and its
28   patents. Specifically, the press release labels Kajeet a “patent troll” and a “threat to
                                                 34
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 36 of 43 Page ID
                                        #:7590




 1   our industry.” Further, the press release likens Kajeet to a bully filing “predatory
 2   patent infringement lawsuits” and baldly asserts that Kajeet’s patents are directed to
 3   “abstract ideas not protected under U.S. patent laws,” and are therefore invalid.
 4             24.103.        The press release was published through Los Angeles-based Globe
 5   Newswire Inc. and remains available to the public via the Internet at URL:
 6   https://globenewswire.com/news-release/2018/12/20/1670551/0/en/Qustodio-Invites-
 7   Startups-Threatened-by-Kajeet-Inc-to-Join-in-Defensive-Action.html. A true and
 8   correct copy of the release is attached hereto as Exhibit F and is incorporated herein
 9   for all purposes.
10             25.104.        In the legal community, “patent troll” is a “[d]isparaging term for
11   someone who sues for patent infringement but who does not make or sell any product
12   using the patented technology.”4 The term “patent troll” connotes “companies that
13   buy (usually inexpensive poor-quality) -- patents, and use them as a basis for
14   demanding royalty payments from other companies while threatening to sue non-
15   compliant companies.”5 In the business community, “patent troll” is a “perjorative
16   term for a company… that uses a portfolio of patents not to produce products but
17   solely to collect licensing fees or settlements on patent infringement from other
18   companies.”6 The negative “patent troll” rhetoric is especially strong in technology-
19   based industries.
20

21

22

23

24
25

26
     4
         See, https://www.law.cornell.edu/wex/patent_troll.
27
     5
         See, http://www.patentinsuranceonline.com/Trolls.html.
28   6
         See, https://www.britannica.com/topic/patent-troll.
                                                         35
           FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 37 of 43 Page ID
                                        #:7591




 1          26.              Kajeet is not a patent troll nor has Kajeet engaged in “predatory patent
 2   infringement lawsuits” as Qustodio is well aware by virtue of communications
 3   between the parties leading up to and during the present litigation as well as via
 4   Qustodio and Kajeet’s relationship as competitors in the device management and
 5   parental controls space. These false, negative, and malicious statements about Kajeet
 6   made by Qustodio in its press release have caused and continues to cause financial and
 7

 8          105. reputational harm to Kajeet. For example, Google search results from
 9   January 11, 2019 for “kajeet” (a screen capture of which is attached hereto as Exhibit
10   G and incorporated for all purposes) returned Qustodio’s inaccurate and defamatory
11   press release as the top ‘News’ result, ahead of other articles covering newly released
12   products and grant programs of Kajeet. Those interested in learning more about
13   Kajeet and its new products are therefore more likely to wind up accessing Qustodio’s
14   defamatory press release and incorrectly associate Kajeet with the negative “patent
15         liloW.Y,owlklury..,._b_.,.l,ola,

                g 1vo1~191p,111,         )(   1> "''-....,_,   .,o.,.    )(   G ~Gooo/-<;o,.ch        • +
16          ... •   (!   Q



17          <?66gle             kajeet                                                                                      ... o G
18

19

20

21                                               3 most-t\aVMfor a mobileleam,ng enYirOM'M!flt
                                                 e5c;hggllwws-Jan7,2019
                                                 o..ir-1om:1r-.1191111~....-i.g.,wllhlherolDulol l(ajNI
22                                               SnwtSpcblCJ.,._wl'IOl'..-cihOll'll...,....,ICOIM '" . .




23                                               Homework Gap Gram 10 Provide Mobile Holspot Kits and LTE $emce
                                                 TH E JOufNI .M2'!i. 2018
                                                 l(ajNl ,_"'-n:hldllt~HofflloworltG,apGr.-.Pl'l:9.0. 'Mlldt
24                                                                      ·)    P!'I   o•          •I    A    'S   •I   .i'     •   '   ~


25   troll” rhetoric.
26          27.106.                      Qustodio and Kajeet are competitors in the parental controls
27   industry. Upon information and belief, Qustodio’s press release characterizing itself
28   as a hero within the industry for defending itself against Kajeet, which is wrongfully

                                                                                             36
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 38 of 43 Page ID
                                        #:7592




 1   described as a “patent troll” and bully filing “predatory” lawsuits asserting invalid
 2   patents, drives customers and investors away from Kajeet. By providing a hyperlink
 3   to Qustodio’s website at the outset of the press release, Qustodio seeks to use the
 4   inaccurate and defamatory press release to draw these customers and investors to its
 5   own website and products.
 6         28.107.       Qustodio’s bald assertions of invalidity of the Kajeet patents and
 7   that they are directed only to abstract ideas diminishes the value of Kajeet’s patent
 8   portfolio, which is the result of many years of innovative work and financial
 9   investment by Kajeet. Upon information and belief, this along with the reputational
10   harm and loss of market share caused by Qustodio’s false and defamatory press
11   release have or will result in a loss of opportunities to obtain investment capital by
12   Kajeet, going forward.
13         29.108.       The statements made by Qustodio in its press release are made
14   with malice and for the express purpose of disparaging Kajeet. They are not made in
15   anticipation of a subsequent litigation nor are they made in furtherance of any
16   objective germane to the issues of this case. For these and other reasons, Qustodio’s
17   statements are not protected by any applicable privilege.
18         30.109.       Kajeet expressly reserves the right to assert additional claims in
19   this lawsuit against Qustodio based on additional public statements or publications of
20   Qustodio disparaging Kajeet, its business, its products, and/or its patents of which
21   Kajeet is not presently aware and may discover during the course of this litigation.
22         31.110.       Kajeet has been damaged as a result of Qustodio’s conduct.
23   Qustodio is, thus, liable to Kajeet in an amount that adequately compensates Kajeet
24   for damages that are determined to have been suffered by Kajeet, such as loss of
25   market share, loss of investment capital, devaluation of Kajeet’s business and patents,
26   reputational harm, and expense necessary to defend itself against Qustodio’s conduct.
27

28

                                                 37
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 39 of 43 Page ID
                                        #:7593




 1                                           COUNT V
 2                                     Defamation by Libel
 3         111. Kajeet recognizes that the cause of action presented in this Count V has        Formatted: Numbered + Level: 1 + Numbering Style: 1, 2,
                                                                                                3, … + Start at: 1 + Alignment: Left + Aligned at: 0.5" +
                                                                                                Indent at: 0", Tab stops: Not at 1"
 4   been dismissed from the case following entry of the Court’s Order Re Qustodio’s
 5   Special Motion to Strike Pursuant to FRCP 12(f) and California Code of Civil
 6   Procedure § 425.16 (Dkt. No. 102). The allegations supporting this cause of action
 7   are maintained in this Second Amended Complaint for the purpose of preserving them
 8   for appeal upon entry of final judgment in this case.
 9         32.112.       Kajeet repeats and re-alleges all preceding paragraphs of this         Formatted: Numbered + Level: 1 + Numbering Style: 1, 2,
                                                                                                3, … + Start at: 1 + Alignment: Left + Aligned at: 0.5" +
                                                                                                Indent at: 0"
10   Complaint, as though fully set forth herein.
11         33.113.       The press release attached hereto as Exhibit F and incorporated
12   herein for all purposes was published or caused to be published by Qustodio on
13   December 20, 2018 on Globe Newswire Inc.’s website and remains available to the
14   public via the Internet at URL: https://globenewswire.com/news-
15   release/2018/12/20/1670551/0/en/Qustodio-Invites-Startups-Threatened-by-Kajeet-
16   Inc-to-Join-in-Defensive-Action.html.
17         34.114.       Upon information and belief, this press release was authored by
18   Qustodio through its CEO Mr. Eduardo Cruz.
19         35.115.       The press release asserts false statements regarding Plaintiff
20   Kajeet, Kajeet’s business, and Kajeet’s conduct in licensing and enforcing its patent
21   rights. Specifically, the press release labels Kajeet a “patent troll,” a “threat to our
22   industry,” and likens Kajeet to a bully filing “predatory patent infringement lawsuits.”
23   These statements were known to be untrue by Qustodio and Mr. Eduardo Cruz by
24   virtue of communications between the parties leading up to and during the present
25   litigation as well as via Qustodio and Kajeet’s relationship as competitors in the
26   device management and parental controls space.
27         36.116.       The statements in this press release are made with malice and for
28   the express purpose of disparaging Kajeet. They follow threats made by Qustodio that
                                                  38
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 40 of 43 Page ID
                                        #:7594




 1   it would pursue this exact course of action. Further, the statements are false and do
 2   not reflect a fair and true reporting of Kajeet’s business, the validity of its patents, or
 3   the conduct of the Parties preceding and during this litigation. They are not made in
 4   anticipation of a subsequent litigation nor are they made in furtherance of any
 5   objective germane to the issues of this case. For these and other reasons, Qustodio’s
 6   statements are not protected by any applicable privilege.
 7         37.117.       As noted above, the use of the terms “patent troll,” “predatory,”
 8   and “threat to our industry” are known and pejorative terms having pronounced
 9   negative connotation in tech industries and among startups. As such, the false,
10   negative, and malicious statements about Kajeet made by Qustodio in its press release,
11   standing alone, are sufficient to cause, have caused and continue to cause financial
12   and reputational harm to Kajeet among its peers within the device management and
13   parental controls industry.
14         38.118.       Qustodio’s false and defamatory press release is intended to and,
15   upon information and belief, does drive potential customers and investors away from
16   Kajeet. Qustodio’s bald assertions of invalidity of the Kajeet patents and that they are
17   directed only to abstract ideas diminishes the value of Kajeet’s patent portfolio which
18   diminishes Kajeet’s ability to license its patents.
19         39.119.       Kajeet expressly reserves the right to assert additional claims in
20   this lawsuit against Qustodio based on additional public statements or publications of
21   Qustodio disparaging Kajeet, its business, its products, and/or its patents of which
22   Kajeet is not presently aware and may discover during the course of this litigation.
23         40.120.       Kajeet has been damaged as a result of Qustodio’s conduct.
24   Qustodio is, thus, liable to Kajeet in an amount that adequately compensates Kajeet
25   for damages that are determined to have been suffered by Kajeet, such as loss of
26   market share, loss of investment capital, devaluation of Kajeet’s business and patents,
27   reputational harm, and expense necessary to defend itself against Qustodio’s conduct.
28

                                                  39
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 41 of 43 Page ID
                                        #:7595




 1                                    VI. JURY DEMAND
 2         41.121.      Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the      Formatted: Numbered + Level: 1 + Numbering Style: 1, 2,
                                                                                                  3, … + Start at: 1 + Alignment: Left + Aligned at: 0.5" +
                                                                                                  Indent at: 0"
 3   Federal Rules of Civil Procedure.
 4                               VII. PRAYER FOR RELIEF
 5         WHEREFORE, Plaintiff respectfully requests that the Court find in its favor
 6   and against Defendant, and that the Court grant Plaintiff the following relief:
 7         a.     Judgment that one or more claims of the Asserted Patents have been
 8                directly infringed, either literally or under the doctrine of equivalents, by
 9                Defendant, or judgment that one or more of the claims of the Asserted
10                Patents have been directly infringed by others and indirectly infringed by
11                Defendant, to the extent Defendant contributed to or induced such direct
12                infringement by others;
13         b.     Judgment that Defendant account for and pay to Plaintiff all damages to
14                and costs incurred by Plaintiff because of Defendant’s infringing
15                activities and other conduct complained of herein, including enhanced
16                damages as permitted by 35 U.S.C. § 284;
17         c.     Judgement that Defendant’s infringement is willful from the time
18                Defendant was made aware of the infringing nature of its products and
19                methods and that the Court award treble damages for the period of such
20                willful infringement pursuant to 35 U.S.C. § 284;
21         d.     That Plaintiff be granted pre-judgment and post-judgment interest on the
22                damages caused by Defendant’s infringing activities and other conduct
23                complained of herein;
24         d.     That the Court declare this an exceptional case and award Plaintiff its
25                reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285;
26                and
27         e.     That Defendant, its officers, agents, servants and employees, and those
28                persons in active concert and participation with any of them, be
                                                 40
        FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 42 of 43 Page ID
                                        #:7596




 1             permanently enjoined from infringement of one or more claims of the
 2             Asserted Patents or, in the alternative, if the Court finds that an injunction
 3             is not warranted, Plaintiff requests an award of post judgment royalty to
 4             compensate for future infringement;
 5        f.   Judgment against Defendant for all damages to and costs incurred by
 6             Plaintiff attributable to and/or resulting from Defendant’s defamation,
 7             disparagement and/or trade libel; and,
 8        g.   That Plaintiff be granted such other and further relief as the Court may
 9             deem just and proper under the circumstances.
10

11   DATED: November 18, 2019November 15, 2019November 7, 2019 /s/ Corby R.
12   Vowell

13                                        Brandon C. Fernald
14                                        FERNALD LAW GROUP
                                          510 W. 6TH Street, Suite 700
15                                        Los Angeles, California 90014
16                                        Telephone: (323) 410-0320
                                          Fax: (323) 410-0330
17                                        Email: brandon.fernald@fernaldlawgroup.com
18
                                          Attorney for Plaintiff
19                                        KAJEET, INC.
20
                                          Of Counsel:
21

22                                        Jonathan T. Suder
                                          Michael T. Cooke
23                                        Corby R. Vowell
24                                        Richard A. Wojcio, Jr.
                                          FRIEDMAN, SUDER & COOKE
25                                        Tindall Square Warehouse No. 1
26                                        604 East 4th Street, Suite 200
                                          Fort Worth, Texas 76102
27                                        Telephone: (817) 334-0400
28                                        Facsimile: (817) 334-0401
                                          Email: jts@fsclaw.com
                                              41
       FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:18-cv-01519-JAK-PLA Document 144-2 Filed 11/18/19 Page 43 of 43 Page ID
                                        #:7597




 1                            Email: mtc@fsclaw.com
 2
                              Email: vowell@fsclaw.com
                              Email: wojcio@fsclaw.com
 3

 4

 5

 6
 7

 8

 9

10

11
12

13

14

15

16

17

18

19

20

21

22

23

24
25

26

27

28

                                 42
       FIRST SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
